67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.FLORA ROSALIND GUY, Appellant,v.THE BIONETICS CORPORATION;  Dr. Joseph A. Stern, President;Leo Daspit, Vice-President; Jerry Simmons, Project Manager;Williams Ulkus, Training Manager;  Suzan O'Brien,Teleconference Dep;  Norbert Rosen, Graphics Section Leader;Jacqueline Hawley, Graphics Section;  Russell S. Irwin,Graphics Section, Appellees.
No. 93-1971.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 12, 1995.Filed:  Sept. 25, 1995.

Before FAGG, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Flora Rosalind Guy appeals from an adverse judgment following a bench trial in her Title VII employment discrimination action.  On appeal, Guy contends the district court improperly denied her request retroactively to invoke the additional damages and jury trial provisions of Section 102 of the Civil Rights Act of 1991, 42 U.S.C. Sec. 1981a.  Guy's contention, however, is foreclosed by the Supreme Court's recent decision in Landgraf v. USI Film Products, 114 S. Ct. 1483, 1505-08 (1994), and our holdings in Polacco v. Curators of the University of Missouri, 37 F.3d 366, 370(8th Cir.


2
1994), and Wright v. General Dynamics Corp., 23 F.3d 1478, 1479 (8th Cir.1994).  An extended discussion of Guy's contention would serve no useful purpose because the controlling law is clear.  We thus affirm the district court.  See 8th Cir.  R. 47B.